EXHIBIT 10.1




ACCO BRANDS CORPORATION
 
2011 AMENDED AND RESTATED INCENTIVE PLAN
 
RESTRICTED STOCK UNIT AWARD AGREEMENT
 
THIS AGREEMENT is made and entered into this and effective February __, 2013
(the “Grant Date”) by and between ACCO Brands Corporation, a Delaware
corporation (collectively with all Subsidiaries, the “Company”) and Robert J.
Keller (“Grantee”).
 
WHEREAS, Grantee is a Key Employee of the Company and in compensation for
Grantee’s services and Grantee’s agreement to certain employment and
post-employment covenants, the Board deems it advisable to grant to Grantee an
Award of Restricted Stock Units representing Shares of the Company’s Common
Stock (“Shares”), pursuant to the ACCO Brands Corporation 2011 Amended and
Restated Incentive Plan (“Plan”), which may become vested and nonforfeitable
upon Grantee’s continuous service, as set forth herein.
 
NOW THEREFORE, subject to the terms and conditions set forth herein:
 
1.           Plan Governs; Capitalized Terms.  This Agreement is made pursuant
to the Plan, and the terms of the Plan are incorporated into this Agreement,
except as otherwise specifically stated herein.  Capitalized terms used in this
Agreement that are not defined in this Agreement shall have the meanings as used
or defined in the Plan.  References in this Agreement to any specific Plan
provision shall not be construed as limiting the applicability of any other Plan
provision.
 
2.           Award of Restricted Stock Units.  The Company hereby grants to
Grantee on the Grant Date an Award of _________ Restricted Stock Units.  Each
Restricted Stock Unit constitutes an unfunded and unsecured promise of the
Company to deliver (or cause to be delivered) to Grantee, subject to the terms
and conditions of this Agreement, one (1) Share.  Each Restricted Stock Unit
shall vest in accordance with Section 3 and shall be payable to Grantee in
accordance with Section 4.  The Company shall hold the Restricted Stock Units in
book-entry form.  Grantee shall have no direct or secured claim in any specific
assets of the Company or the Shares that may become issuable to Grantee under
Section 4 hereof, and shall have the status of a general unsecured creditor of
the Company.  THIS AWARD IS CONDITIONED ON GRANTEE SIGNING THIS AGREEMENT AND
RETURNING IT TO THE COMPANY BY ______, 2013, AND IS SUBJECT TO ALL TERMS,
CONDITIONS AND PROVISIONS OF THE PLAN AND THIS AGREEMENT, INCLUDING, WITHOUT
LIMITATION, CERTAIN COVENANTS SET FORTH ON ATTACHMENT A HERETO THAT APPLY
DURING, AND FOLLOWING A TERMINATION OF, GRANTEE’S EMPLOYMENT FOR ANY
REASON.  FOR PURPOSES OF ATTACHMENT A, GRANTEE’S SECTION 4.1 RESTRICTION SHALL
BE FOR 24 MONTHS AND GRANTEE’S SECTION 4.2 RESTRICTION SHALL BE FOR 12 MONTHS,
EXCEPT AS GRANTEE AND THE CHIEF EXECUTIVE OFFICER (AND SHOULD THE CHIEF
EXECUTIVE OFFICER BE THE GRANTEE, THE COMPENSATION COMMITTEE OF THE BOARD) MAY
OTHERWISE AGREE IN WRITING.

 
 

--------------------------------------------------------------------------------

 



3.           Vesting.
 
 (a)           Generally.  Subject to the acceleration of the vesting of the
Restricted Stock Units pursuant to Section 3(b), 3(c), 3(d) and 3(f) below, or
the forfeiture and termination of the Restricted Stock Units pursuant Section
3(e) or 4(c) below, the Restricted Stock Units shall vest and become
nonforfeitable on February __, 2015 (the “Vesting Date”) provided that Grantee
has been in continuous service as an employee or Non-Employee Director of the
Company through such date.
 
 (b)           Death; Disability.  Upon the occurrence of the death of Grantee
or Grantee’s Disability during Grantee’s continuous service as an employee or
Non-Employee Director of the Company and before the Vesting Date, a number of
Restricted Stock Units shall become vested and nonforfeitable (rounded up to the
next integer) as equals the fraction of the Award the numerator of which is the
number of days from the Grant Date through the date of such death or Disability
and the denominator of which is the number of days from the Grant Date through
the Vesting Date.
 
 (c)           Retirement.  Upon Grantee’s Separation from Service due to his
Retirement from the Company before the Vesting Date, a number of Restricted
Stock Units shall become vested and nonforfeitable (rounded up to the next
integer) as equals the fraction of the Award the numerator of which is the
number of days from the Grant Date through the date of such Separation from
Service and the denominator of which is the number of days from the Grant Date
through the Vesting Date.  For all purposes under this Agreement (except under
Attachment A), Grantee shall not be considered to have incurred a “Separation
from Service” (or a “termination of employment”) until the occurrence of the
later of (i) the date that Grantee terminates his employment with the Company
and all members of the Company’s controlled group of employers in accordance
with applicable law and (ii) the date that Grantee terminates his service as a
Director of the Company’s Board including uninterrupted continuing service as a
Non-Employee Director of the Company following any such termination of
employment.
 
 (d)           Involuntary Termination without Cause.  Upon the occurrence of
Grantee’s involuntary Separation from Service by the Company without Cause at
any time before the Vesting Date (an “Involuntary Termination”), 100% of the
Restricted Stock Units shall become vested and nonforfeitable.  In the event
that, during any service as a Non-Employee Director of the Company, Grantee is
removed from the Board or is not re-nominated or not re-elected as a
Non-Employee Director  of the Company (other than for Cause), upon such
termination as a Non-Employee Director of the Company Grantee shall be regarded
as incurring an Involuntary Termination.
 
 For purposes of this Agreement, “Cause” shall mean (x) a material breach by
Grantee of those duties and responsibilities that do not differ in any material
respect from Grantee’s duties and responsibilities during the ninety-day period
immediately prior to such Separation from Service, which breach is demonstrably
willful and deliberate on Grantee’s part, is committed in bad faith or without
reasonable belief that such breach is in the best interests of the Company and
is not remedied in a reasonable period of time after receipt of written notice
from the Committee specifying such breach, (y) the conviction of Grantee for a
felony, or (z)

ACCO Brands Restricted Stock Unit Award Agreement – February __, 2013 
 
2

--------------------------------------------------------------------------------

 



dishonesty or willful misconduct in connection with Grantee’s employment or
services resulting in material economic harm to the Company.
 
(e)           Other Terminations.  Unless the Committee shall otherwise
determine, upon Grantee’s Separation from Service for any reason, other than due
to his death or Disability under Section 3(b), or due to a Separation from
Service under Sections 3(c), 3(d), 3(f)(ii) or (f)(iii), prior to the Vesting
Date, the unvested Restricted Stock Units shall be immediately forfeited.  Any
forfeited Restricted Stock Units shall be automatically cancelled and shall
terminate.
 
(f)           Change in Control; Divestiture.
 
  (i)           Subject to Section 3(f)(ii) hereof, upon the occurrence of a
Change in Control during Grantee’s continuous service as an employee or
Non-Employee Director of the Company, the unvested Restricted Stock Units shall
immediately vest and become nonforfeitable.
 
  (ii)           The Committee shall have the authority to cause the Company (or
successor pursuant to the Change in Control), upon the occurrence of a Change in
Control, to issue to Grantee a Replacement Award for the Restricted Stock Units
granted hereunder on such terms and conditions as are consistent with Section
13(b)(iii)(A) and 13(b)(iv) of the Plan.  Upon Grantee’s death or Disability, or
Grantee’s Separation from Service due to his Retirement, Involuntary Termination
or voluntary Separation from Service for Good Reason, at any time on or before
the second anniversary of the occurrence of the Change in Control, the unvested
Restricted Stock Units constituting the Replacement Award shall immediately vest
and become nonforfeitable.  Any Separation of Service of Grantee after the
second anniversary of the occurrence of the Change in Control shall be governed
by the provisions of Section 3 of this Agreement other than this Section
3(f)(ii).
 
 For purposes of this Agreement, “Good Reason” shall mean (x) a material
reduction in Grantee’s annual base salary or annual bonus potential from those
in effect immediately prior to the Change in Control or (y) Grantee’s mandatory
relocation to an office more than 50 miles from the primary location at which
Grantee is required to perform Grantee’s duties immediately prior to the Change
in Control, and which reduction or relocation is not remedied within thirty days
after receipt of written notice from Grantee specifying that “Good Reason”
exists for purposes of this Award.  Notwithstanding the foregoing, Grantee’s
voluntary Separation from Service for Good Reason shall not be effective unless
(1) Grantee delivers a written notice setting forth the details of the
occurrence giving rise to the claim of termination for Good Reason within a
period not to exceed 90 days after its initial existence and (2) the Company
fails to cure the same within a thirty (30) day period.
 
 (iii)           Upon the occurrence of a transaction before the Vesting Date,
by which the Subsidiary that is Grantee’s principal employer ceases to be a
Subsidiary of the Company and Grantee’s continuous service as an employee or
Non-Employee Director of the Company and all other Subsidiaries ceases
(“Divestiture”), the unvested Restricted

ACCO Brands Restricted Stock Unit Award Agreement – February __, 2013 
 
3

--------------------------------------------------------------------------------

 



Stock Units shall become vested and nonforfeitable in such number (rounded up to
the next integer) as equals the fraction of the Award the numerator of which is
the number of days of Grantee’s continuous employment or service from the Grant
Date through the Divestiture Date and the denominator of which is the number of
days from the Grant Date through the Vesting Date set forth in Section 3(a)
hereof.
 
  (g)           Contrary Other Agreement.  The provisions of Section 3(b), 3(c),
3(d), 3(e) or 3(f) to the contrary notwithstanding, if Grantee and the Company
have entered into an employment or other agreement which provides for vesting
treatment of Grantee’s Restricted Stock Units upon a termination of Grantee’s
employment with the Company (and all Affiliates) that is inconsistent with the
provisions of Section 3(b), 3(c), 3(d), 3(e) or 3(f), the more favorable to
Grantee of the terms of (i) such employment or other agreement and (ii) Section
3(b), 3(c), 3(d), 3(e) or 3(f), as the case may be, shall control.
 
  (h)           Payment on Vesting.  Upon or following vesting, Restricted Stock
Units shall be paid to Grantee as provided at Section 4 hereof.
 
4.           Delivery of Shares.
 
  (a)           Issuance of Shares.  Subject to Section 4(c), the Company (or
its successor) shall cause its transfer agent for Common Stock to register
shares in book-entry form in the name of Grantee (or, in the discretion of the
Committee, issue to Grantee a stock certificate) representing a number of Shares
equal to the number of Restricted Stock Units vested pursuant to Section 3:
 
     (i)           As soon as may be practicable after the Vesting Date, but not
later than March 15th of the taxable year of the Company following the Vesting
Date, in any case under Section 3(a), 3(c) or 3(d), or, if applicable, under
Section 3(f)(ii) or 3(f)(iii); and
 
     (ii)           Subject to Section 8(j)(ii), within 60 days (and during the
taxable year designated by the Committee in its sole discretion, as may apply)
following the occurrence of Grantee’s death or Disability, or vesting due to the
occurrence of a Change in Control under Section 3(f)(i).
 
 Provided, in the event that the occurrence of a Change in Control is not a
change in the ownership or effective control of the Company or of a substantial
portion of the assets of the Company within the meaning of Treasury Regulation
Section 1.409A-3(i)(5), such issuance of shares shall be postponed until the
earliest to occur of (1) such a change in the ownership or effective control of
the Company or of a substantial portion of the assets of the Company or (2) the
date for payment under Section 4(a)(i).
 
 (b)           Withholding Taxes.  At the time Shares are issued to Grantee, or
any earlier such time in which income or employment taxes may become due and
payable, the Company shall satisfy the minimum statutory Federal, state and
local withholding tax obligation (including the FICA and Medicare tax
obligation) required by law with respect to the distribution of Shares (or other
taxable event) by withholding from Shares issuable to Grantee hereunder having
an aggregate Fair Market Value equal to the amount of such required withholding,
unless

ACCO Brands Restricted Stock Unit Award Agreement – February __, 2013 
 
4

--------------------------------------------------------------------------------

 



Grantee requests (and the Committee agrees) that the Company satisfy such
obligation as provided below.  In lieu of Share withholding, the Committee, if
requested by Grantee, may cause the Company to satisfy such withholding tax by
withholding cash compensation then accrued and payable to Grantee of such
required withholding amount or by permitting Grantee to tender a check or other
payment of cash to the Company of such required withholding amount.
 
(c)           Forfeiture Upon Breach of Covenant.  The provisions of Section 3
to the contrary notwithstanding, any unissued shares issuable under this Section
4 respecting Grantee’s Restricted Stock Units shall be immediately forfeited and
cancelled in the event of Grantee’s breach of any covenant set forth SECTION 3,
4.1 or 4.2 of Attachment A in addition to any other remedy set forth at SECTION
7 of Attachment A.
 
5.         No Transfer or Assignment of Restricted Stock Units; Restrictions on
Sale.  Except as otherwise provided in this Agreement, the Restricted Stock
Units and the rights and privileges conferred thereby shall not be sold, pledged
or otherwise transferred (whether by operation of law or otherwise) and shall
not be subject to sale under execution, attachment, levy or similar process
until the Shares represented by the Restricted Stock Units are delivered to
Grantee or his designated representative.  Grantee shall not sell any Shares,
after issuance pursuant to Section 4, at any time when applicable laws or
Company policies prohibit a sale. This restriction shall apply as long as
Grantee is an employee of the Company or an Affiliate of the Company (as defined
in Attachment A).
 
6.         Legality of Initial Issuance.  No Shares shall be issued unless and
until the Company has determined that (a) any applicable listing requirement of
any stock exchange or other securities market on which the Common Stock is
listed has been satisfied; and (b) all other applicable provisions of state or
federal law have been satisfied.
 
7.         Grantee Covenants.  In consideration of this Award, Grantee agrees to
the covenants, Company remedies for a breach thereof, and other provisions set
forth in Attachment A, attached hereto, incorporated into, and being a part of
this Agreement.
 
8.         Miscellaneous Provisions.
 
(a)          Rights as a Stockholder.  Neither Grantee nor Grantee’s
representative shall have any rights as a stockholder with respect to any shares
underlying the Restricted Stock Units until the date that the Company is
obligated to deliver such Shares to Grantee or Grantee’s representative.
 
(b)          Dividend Equivalents.  As of each dividend date with respect to
Shares, an unvested dividend equivalent shall be awarded to Grantee in the
dollar amount equal to the amount of the dividend that would have been paid on
the number of Shares equal to the number of Restricted Stock Units held by
Grantee as of the close of business on the record date for such dividend.  Such
dividend equivalent amount shall be converted into a number of Restricted Stock
Units equal to the number of whole and fractional Shares that could have been
purchased at the closing price on the dividend payment date with such dollar
amount.  In the case of any dividend declared on Shares which is payable in
Shares, Grantee shall be awarded an unvested dividend equivalent of an
additional number of Restricted Stock Units equal to the product of (i) the

ACCO Brands Restricted Stock Unit Award Agreement – February __, 2013 
 
5

--------------------------------------------------------------------------------

 



number of his Restricted Stock Units then held on the related dividend record
date multiplied by the (ii) the number of Shares (including any fraction
thereof) distributable as a dividend on a Share.  All such dividend equivalents
credited to Grantee shall be added to and in all respects thereafter be treated
as additional Restricted Stock Units to which such dividend equivalents relate
hereunder.
 
(c)          No Retention Rights.  Nothing in this Agreement shall confer upon
Grantee any right to continue in the employment or service of the Company for
any period of specific duration or interfere with or otherwise restrict in any
way the rights of the Company or of Grantee, which rights are hereby expressly
reserved by each, to terminate his employment or service at any time and for any
reason, with or without cause.
 
(d)          Inconsistency.  To the extent any terms and conditions herein
conflict with the terms and conditions of the Plan, the terms and conditions of
the Plan shall control.
 
(e)          Notices.  Any notice required by the terms of this Agreement shall
be given in writing and shall be deemed effective upon personal delivery, upon
deposit with the United States Postal Service, by registered or certified mail,
with postage and fees prepaid or upon deposit with a reputable overnight
courier.  Notice shall be addressed to the Company at its principal executive
office and to Grantee at the address that he most recently provided to the
Company.
 
(f)           Entire Agreement; Amendment; Waiver.  This Agreement constitutes
the entire agreement between the parties hereto with regard to the subject
matter hereof.  This Agreement supersedes any other agreements, representations
or understandings (whether oral or written and whether express or implied) which
relate to the subject matter hereof; provided, if Grantee is bound by any
restrictive covenant contained in a previously-executed agreement with the
Company or an Affiliate, such restrictions shall be read together with
Attachment A of this Agreement to provide the Company and its Affiliates with
the greatest amount of protection, and to impose on Grantee the greatest amount
of restriction, allowed by law.  No alteration or modification of this Agreement
shall be valid except by a subsequent written instrument executed by the parties
hereto.  No provision of this Agreement may be waived except by a writing
executed and delivered by the party sought to be charged.  Any such written
waiver shall be effective only with respect to the event or circumstance
described therein and not with respect to any other event or circumstance,
unless such waiver expressly provides to the contrary.
 
(g)          Choice of Law; Venue;  Jury Trial Waiver. This Agreement shall be
governed by, and construed in accordance with, the laws of the State of
Illinois, as such laws are applied to contracts entered into and performed in
such State, without giving effect to the choice of law provisions thereof.  The
Company and Grantee stipulate and consent to personal jurisdiction and proper
venue in the state or federal courts of Cook County, Illinois and waive each
such party’s right to objection to an Illinois court’s jurisdiction and
venue.   Grantee and the Company hereby waive their right to jury trial on any
legal dispute arising from or relating to this Agreement, and consent to the
submission of all issues of fact and law arising from this Agreement to the
judge of a court of competent jurisdiction as otherwise provided for above.
 
(h)          Successors.
 

ACCO Brands Restricted Stock Unit Award Agreement – February __, 2013 
 
6

--------------------------------------------------------------------------------

 
 
 
  (i)           This Agreement is personal to Grantee and, except as otherwise
provided in Section 5 above, shall not be assignable by Grantee otherwise than
by will or the laws of descent and distribution, without the written consent of
the Company.  This Agreement shall inure to the benefit of and be enforceable by
Grantee’s legal representatives.
 
  (ii)           This Agreement shall inure to the benefit of and be binding
upon the Company and its Affiliates and the successors thereof.
 
(i)           Severability.  If any provision of this Agreement for any reason
should be found by any court of competent jurisdiction to be invalid, illegal or
unenforceable, in whole or in part, such declaration shall not affect the
validity, legality or enforceability of any remaining provision or portion
thereof, which remaining provision or portion thereof shall remain in full force
and effect as if this Agreement had been adopted with the invalid, illegal or
unenforceable provision or portion thereof eliminated.
 
(j)           Section 409A.
 
  (i)           Anything herein to the contrary notwithstanding, this Agreement
shall be interpreted so as to comply with or satisfy an exemption from Internal
Revenue Code Section 409A and the regulations and guidance promulgated
thereunder (collectively, “Section 409A”).  The Committee may in good faith make
the minimum modifications to this Agreement as it may deem appropriate to comply
with Section 409A while to the maximum extent reasonably possible maintaining
the original intent and economic benefit to Grantee and the Company of the
applicable provision.
 
  (ii)           To the extent required by Section 409A(a)(2)(B)(i), payment of
Restricted Stock Units to Grantee, who is a “specified employee” that is due
upon Grantee’s “separation from service” (within the meaning of Treasury
Regulation Section 1.409A-1(h)) shall be delayed and paid in a lump sum within
seven (7) days (and the Company shall have sole discretion to determine the
taxable year in which it is paid) after the earlier of the date that is six (6)
months after the date of such separation from service or the date of Grantee’s
death after such separation from service.  For purposes hereof, whether Grantee
is a “specified employee” shall be determined in accordance with the default
provisions of Treasury Regulation Section 1.409A-1(i), with the “identification
date” to be December 31 and the “effective date” to be the April 1 following the
identification date (as such terms are used under such regulation).
 
(k)          Headings; Interpretation.  The headings, captions and arrangements
utilized in this Agreement shall not be construed to limit or modify the terms
or meaning of this Agreement.  Wherever from the context it appears appropriate,
each term stated in either the singular or plural shall include the singular and
the plural, and pronouns stated in the masculine, feminine or neuter gender
shall include the masculine, the feminine and the neuter.
 
(l)           Counterparts.  This Agreement may be executed simultaneously in
one or more counterparts, each of which shall be deemed an original, but all of
which shall constitute but one and the same instrument.
 

ACCO Brands Restricted Stock Unit Award Agreement – February __, 2013 
 
7

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement the date and
year first written above.
 

 
ACCO BRANDS CORPORATION
 
By:
 
 
Name: ________________________
 
Title:   ________________________
 
 
 
 
Robert J. Keller                                 
                                                               
Grantee Name
 
_____________________________
Grantee Signature

 
 
 
 
 
 
 
 


 


ACCO Brands Restricted Stock Unit Award Agreement – February __, 2013 
 
8

--------------------------------------------------------------------------------

 


ATTACHMENT A
 
Grantee Covenants
 
SECTION 1  Position of Special Trust and Confidence.
 
1.1           The Company is placing Grantee in a special position of trust and
confidence.  As a result of this Agreement and Grantee’s position with the
Company, Grantee will receive Confidential Information (defined below) related
to his position, authorization to communicate and develop goodwill with Company
customers, and/or specialized training related to the Company’s
business.  Grantee agrees to use these advantages of employment to further the
business of the Company and not to knowingly cause harm to the business of the
Company.  The Company’s agreement to provide Grantee with these benefits, and
the Award hereunder, gives rise to an interest in reasonable restrictions on
Grantee’s competitive and post-employment conduct.
 
1.2           Grantee shall dedicate his full working time and efforts to the
business of the Company and shall not undertake or prepare to undertake any
conflicting business activities while employed with the Company.  These duties
supplement and do not replace or diminish the common law duties Grantee would
ordinarily have to the Company as the employer.
 
SECTION 2  Consideration.  In exchange for Grantee’s promises and obligations
herein, the Company is granting Grantee the Award hereunder. The Company also
agrees to provide Grantee with portions of its Confidential Information,
authorization to communicate and develop goodwill with the Company customers,
and/or specialized training related to the Company’s business.  Grantee
understands and agrees that the foregoing promises and benefits have material
value and benefit to the Company, above and beyond any continuation of Company
employment, and that Grantee would not be entitled to such consideration unless
he signs and agrees to be bound by this Attachment A.  The Company agrees to
provide Grantee the consideration described in this SECTION 2 only in exchange
for his compliance with all the terms of this Attachment A.
 
SECTION 3  Confidentiality and Business Interests.
 
3.1           Grantee agrees to keep secret and confidential and neither use nor
disclose, by any means, either during or after a termination of his employment
for any reason, any Confidential Information except as provided below or
required in his employment with, or authorized in writing by, the
Company.  Grantee agrees to keep confidential and not disclose or use, either
during or after a termination of his employment for any reason, any confidential
information or trade secrets of others which Grantee receives during the course
of his employment with the Company for so long as and to the same extent as the
Company is obligated to retain such information or trade secrets in confidence.
 
3.2           The obligations under this SECTION 3 shall not apply to
Confidential Information to the extent that it:  (a) is or becomes publicly
known by means other than Grantee’s failure to perform his obligations under
this Attachment A; (b) was known to Grantee prior to disclosure to Grantee by or
on behalf of the Company and Grantee; or (c) is received by Grantee in good
faith from a third party (not an Affiliate) which has no obligation of


ACCO Brands Restricted Stock Unit Award Agreement – February __, 2013 
 
9

--------------------------------------------------------------------------------

 




confidentiality to the Company with respect thereto.  Notwithstanding anything
contained herein to the contrary, Confidential Information shall not lose its
protected status under this Attachment A if it becomes generally known to the
public or to other persons through improper means.  The Company’s confidential
exchange of Confidential Information with a third party for business purposes
shall not remove it from protection under this Attachment A.
 
3.3           If disclosure of Confidential Information is compelled by law,
Grantee shall give the Company as much written notice as possible under the
circumstances, shall refrain from use or disclosure for as long as the law
allows, and shall cooperate with the Company to protect such information,
including taking every reasonable step necessary to protect against unnecessary
disclosure.
 
3.4           Grantee agrees not to disclose to the Company nor to utilize in
Grantee’s work for the Company any confidential information or trade secrets of
others known to Grantee and obtained prior to Grantee’s employment by the
Company (including prior employers).
 
3.5           Grantee shall deliver to the Company promptly upon the end of
Grantee’s employment all written and other materials which constitute or contain
Confidential Information or which are the property of the Company (regardless of
media), and shall not remove, erase, destroy, impede the Company’s access to, or
take any such written and other materials.  Grantee shall preserve records on
the Company customers, prospects, vendors, suppliers, and other business
relationships, and shall not knowingly use these records to harm the Company’s
business interests.  Upon termination of Grantee’s employment, Grantee shall
return all such records, and any copies (tangible and intangible) to the
Company.  The Company is only authorizing Grantee to access and use the
Company’s computers, email, or related computer systems to pursue matters that
are consistent with the Company’s business interests.  Access or use of such
systems to pursue personal business interests apart from the Company, to compete
or to prepare to compete, or to otherwise knowingly undermine the Company’s
interests (such as, by way of example, removing, erasing, impeding the Company’s
access to, or destroying its records or programs) is strictly prohibited and
outside the scope of Grantee’s authorized use of the Company’s systems.
 
SECTION 4  Non-Interference Covenants. Grantee agrees that the following
covenants are (a) ancillary to the other enforceable agreements contained in
this Attachment A, and (b) reasonable and necessary to protect the Company’s
legitimate business interests.
 
4.1           Restriction on Interfering with Employee Relationships.  Grantee
agrees that for the period of time, set forth as the “SECTION 4.1 Restriction”
in Section 2 of the Agreement, following the end of his employment with the
Company for any reason, Grantee shall not interfere with the Company’s business
relationship with any Company employee, by soliciting or communicating with such
an employee to induce or encourage him to leave the Company’s employ (regardless
of who initiates the communication), by helping another person or entity
evaluate a Company employee as an employment candidate, or by otherwise helping
any person or entity hire an employee away from the Company.
 
            4.2           Restriction on Interfering with Customer
Relationships. Grantee agrees that for the period of time, set forth as the
“SECTION 4.2 Restriction” in Section 2 of the Agreement,


ACCO Brands Restricted Stock Unit Award Agreement – February __, 2013 
 
10

--------------------------------------------------------------------------------

 




following the end of his employment with the Company for any reason, Grantee
shall not interfere with the Company’s business relationships with a Covered
Customer, by: (a) participating in, supervising, or managing (as an employee,
consultant, contractor, officer, owner, director, or otherwise) any Competing
Activities for, on behalf of, or with respect to a Covered Customer; or (b)
soliciting or communicating (regardless of who initiates the communication) with
a Covered Customer to induce or encourage the Covered Customer to:  (i) stop or
reduce doing business with the Company, or (ii) to buy a Conflicting Product or
Service.
 
4.3           Notice and Survival of Restrictions. 
 
   (a)           Before accepting new employment, Grantee shall advise every
future employer of the restrictions in this Attachment A.  Grantee agrees that
the Company may advise a future employer or prospective employer of this
Attachment A and its position on the potential application of this Attachment A.
 
   (b)           This Attachment A’s post-employment obligations shall survive
the termination of Grantee’s employment with the Company for any reason.  If
Grantee violates one of the post-employment restrictions in this Attachment A on
which there is a specific time limitation, the time period for that restriction
shall be extended by one day for each day Grantee violates it, up to a maximum
extension equal to the length of time prescribed for the restriction, so as to
give the Company the full benefit of the bargained-for length of forbearance.
 
   (c)           It is the intention of the Parties that, if any court construes
any provision or clause of this Attachment A, or any portion thereof, to be
illegal, void or unenforceable, because of the duration of such provision, the
scope or the subject matter covered thereby, such court shall reduce the
duration, scope, or subject matter of such provision, and, in its reduced form,
such provision shall then be enforceable and shall be enforced.
 
   (d)           If Grantee becomes employed with an Affiliate without entering
into a new nondisclosure, nonsolicitation, noncompetition agreement that is
substantially the same as this Attachment A, the Affiliate shall be regarded as
the Company for all purposes under this Attachment A, and shall be entitled to
the same protections and enforcement rights as the Company.
 
4.4          California Modification (California Residents Only).  To the extent
that Grantee is a resident of California and subject to its laws: (a)  the
restriction in SECTION 4.2(a) shall not apply; (b) the restriction in SECTION
4.2(b) shall be limited so that it only applies where Grantee is aided by the
use or disclosure of Confidential Information; (c) the restriction in SECTION
4.1 is deemed rewritten to provide as follows:  For a period of two (2) years
immediately following the termination of Grantee’s employment with the Company
for any reason, Grantee shall not, either directly or indirectly, solicit any of
the Company’s employees, with whom Grantee worked at any time during his
employment with the Company, to leave their employment with the Company or to
alter their relationship with the Company to the Company’s detriment; and (d)
the jury trial waiver in Section 7(e) of the Agreement shall not apply.
 
SECTION 5  Definitions.  For purposes of the Agreement, the following terms
shall have the meanings assigned to them below:
 


ACCO Brands Restricted Stock Unit Award Agreement – February __, 2013 
 
11

--------------------------------------------------------------------------------

 




5.1          “Affiliate” means the Company’s successors in interest, affiliates
(as defined in Rule 12b-2 under Section 12 of the Securities and Exchange Act),
subsidiaries, parents, purchasers, and assignees (collectively “Affiliates”).
 
5.2          “Competing Activities” are any activities or services undertaken on
behalf of a Competitor that are the same or similar in function or purpose to
those Grantee performed for the Company in the two (2) year period preceding the
end of Grantee’s employment with the Company, or that are otherwise likely to
result in the use or disclosure of Confidential Information. Competing
Activities are understood to exclude: activities on behalf of an independently
operated subsidiary, division, or unit of a diversified corporation or similar
business that has common ownership with a competitor so long as the
independently operated business unit does not involve a Conflicting Product or
Service; and, a passive and non-controlling ownership interest in a competitor
through ownership of less than 2% of the stock in a publicly traded company.
 
5.3          “Confidential Information” includes but is not limited to any
technical or business information, know-how or trade secrets, patentable or not,
in any form, including but not limited to data; diagrams; business, marketing or
sales plans; notes; drawings; models; prototypes; specifications; manuals;
memoranda; reports; customer or vendor information; pricing or cost information;
and computer programs, which are furnished to Grantee by the Company or which
Grantee procures or prepares, alone or with others, in the course of his
employment with the Company.
 
5.4          “Conflicting Product or Service” is a product or service that is
the same or similar in function or purpose to a Company product or service, such
that it would replace or compete with:  (a) a product or service the Company
provides to its customers; or (b) a product or service that is under development
or planning by the Company but not yet provided to customers and regarding which
Grantee was provided Confidential Information in the course of
employment.  Conflicting Products or Services do not include a product or
service of the Company if the Company is no longer in the business of providing
such product or service to its customers at the relevant time of enforcement.
 
5.5          “Covered Customer” is a Company customer (natural person or entity)
that Grantee had business-related contact or dealings with, or received
Confidential Information about, in the two (2) year period preceding the end of
Grantee’s employment with the Company.  References to the end of Grantee’s
employment in this Attachment A refer to the end, whether by resignation or
termination, and without regard for the reason employment ended.
 
5.6          “Competitor” is any person or entity engaged in the business of
providing a Conflicting Product or Service.
 
5.7          Section references in this Attachment A are to sections of this
Attachment A.
 
SECTION 6  Notices.  While employed by the Company, and for two (2) years
thereafter, Grantee shall:  (a) give the Company written notice at least thirty
(30) days prior to going to work for a Competitor; (b) provide the Company with
sufficient information about his new position to enable the Company to determine
if Grantee’s services in the new position would


ACCO Brands Restricted Stock Unit Award Agreement – February __, 2013 
 
12

--------------------------------------------------------------------------------

 




likely lead to a violation of this Attachment A; and (c) within thirty (30) days
of any request made by the Company to do so, participate in a mediation or
in-person conference to discuss and/or resolve any issues raised by Grantee’s
new position.  Grantee shall be responsible for all consequential damages caused
by failure to give the Company notice as provided in this SECTION 6.
 
SECTION 7  Remedies.  If Grantee breaches or threatens to breach this Attachment
A, the Company may recover:  (a) an order of specific performance or declaratory
relief; (b) injunctive relief by temporary restraining order, temporary
injunction, and/or permanent injunction; (c) damages; (d) attorney's fees and
costs incurred in obtaining relief; and (e) any other legal or equitable relief
or remedy allowed by law.  One Thousand Dollars ($1,000.00) is the agreed amount
for the bond to be posted if an injunction is sought by the Company to enforce
the restrictions in this Attachment A on Grantee.
 
SECTION 8  Return of Consideration.  Grantee specifically recognizes and agrees
that the covenants set forth in this Attachment A are material and important
terms of this Agreement, and Grantee further agrees that should all or any part
or application of SECTION 4.2 be held or found invalid or unenforceable for any
reason whatsoever by a court of competent jurisdiction in an action between
Grantee and the Company (despite, and after application of, any applicable
rights to reformation that could add or renew enforceability), the Company shall
be entitled to receive from Grantee the cash equivalent of the Market Value of
all Shares paid to Grantee pursuant to the terms of this Agreement, which Market
Value shall be determined as of the date of payment to Grantee pursuant to
Section 4(a) of this Agreement. The return of consideration provided for in this
SECTION 8 is in addition to the remedies for breach provided for in SECTION 7.
 


ACCO Brands Restricted Stock Unit Award Agreement – February __, 2013 
 
13
 
 

